Title: From Thomas Jefferson to Jacob Blackwell, 1 April 1792
From: Jefferson, Thomas
To: Blackwell, Jacob


          
            Sir
            Phildelphia Apr. 1. 1792
          
          Mr. Remsen having now decided definitively to resign his office of Chief-clerk, I have considered, with all the impartiality in my power, the different grounds on which yourself and Mr. Taylor stand in competition for the succession. I understand that he was appointed about a month before you, and that you came into actual service about a month before him. These circumstances place you so equally, that I cannot derive from them any ground of preference. Yet obliged to decide one way or the other, I find in a comparison of your conditions a circumstance of considerable equity in his favor. He is a married man, with a family; yourself single. There can be no doubt but that 500. dollars place a single man as much at his ease as 800. do a married one. On this single circumstance then I have thought myself bound to appoint Mr. Taylor chief clerk, and I beg you to be assured that it is the only motive which has decided in my mind, and that it has given me more pain to make the decision, than to you to learn it, having had every reason to be entirely satisfied as well with your conduct as with his since I have been in the office, and being with real esteem Sir your friend & servt,
          
            Th: Jefferson
          
        